Civil action to recover damages for death of plaintiff's intestate, a boy seven years of age, alleged to have been caused by the wrongful act, neglect, or default of the defendants. *Page 842 
On 3 July, 1934, an automobile in which plaintiff's intestate was riding collided with a car owned and operated at the time by Hall Ballard.
There was a verdict and judgment against the defendant Ballard for $650.00.
Plaintiff appeals from a judgment of nonsuit entered, at the close of all the evidence, in favor of the defendant John L. Everett, Jr.
It was alleged that Ballard was in the employ of the defendant Everett at the time of the collision, transporting "hands" to his threshing machine. The evidence fails to support this allegation. There was no error in dismissing the action as to the defendant Everett.
Affirmed.